

Performance Award for the 2007 - 2009 Performance Period




Pursuant to its authority under the 2006 Chemtura Corporation Long-Term
Incentive Plan (the “2006 LTIP”), and consistent with the purpose of the 2006
LTIP as stated therein, the Committee hereby establishes the Performance Award
for the 2007-2009 Performance Period (the “Performance Period”). Unless
otherwise defined herein, all capitalized terms shall have the meaning given to
such terms in or pursuant to the 2006 LTIP.


The Performance Award will be based on accomplishment against goal for 2007,
2008, and 2009 cumulative Corporate Earnings Before Interest Taxes, Depreciation
and Amortization (EBITDA). Results for cumulative EBITDA will be adjusted for
non-GAAP factors. These factors include but are not limited to charges
associated with: Facility closures (severance and related costs), historical
anti-trust costs, future merger costs, asset retirement obligations, costs
associated with change in useful life of assets, gain / (loss) on any sale of
businesses, joint ventures or equity interests, loss on early extinguishment of
debt and tax adjustments on any of the foregoing. Such charges will be net of
any related gains or improvements during the Performance Period. Any adjustments
for non-GAAP factors will be subject to the approval of the OGC Committee.


Performance Award Participants will be recommended to the Committee by the CEO.
Target levels will be assigned to each Participant in the form of performance
based restricted stock. No shares will vest until the conclusion of the
2007-2009 LTIP on December 31, 2009, subject to the terms of the 2006 LTIP.


Performance Awards will be paid out in shares of Chemtura restricted stock that
will unrestrict according to the terms indicated on Attachment 1. Shares that
unrestrict will earn dividends for the Performance Period. Restrictions on
Performance Award shares will lapse upon completion of the Performance Period,
based on results that are final and confirmed by the CFO, CEO and EVP
HR/Communications and certified by the OCG Committee. In the event of a
change-in-control during the Performance Period, 100% of the shares would vest,
except that if the OCG Committee determines that a higher percentage is likely
to have been earned due to actual performance, the Committee may instead award a
higher number of shares.


The Committee may at any time prior to payout of any Performance Award reduce
the amount of the Performance Award to offset the effect or impact of
extraordinary and/or nonrecurring events during the Performance Period, as
determined by the Committee in its sole discretion.


Expected payout is on or about February 1, 2010.


 
 
 

--------------------------------------------------------------------------------

 
 